MEMORANDUM **
Jose Ramon Cortez, a native and citizen of Mexico, appeals pro se the district court’s judgment denying his 28 U.S.C. § 2241 petition for habeas corpus relief from deportation. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s denial of the petition, Angulo-Dominguez v. Ashcroft, 290 F.3d 1147, 1149 (9th Cir.2002), and we affirm because Cortez’s claims do not fall within the permissible scope of habeas review, see Hose v. INS, 180 F.3d 992, 995 (9th Cir.1999) (en banc) (habeas corpus petition seeking judicial review of the merits of an exclusion order not properly before district court); Magana-Pizano v. INS, 200 F.3d 603, 608 (9th Cir.1999) (district court retains jurisdiction under 28 U.S.C. § 2241 when the petitioner has no other judicial remedy).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *745courts of this circuit except as provided by Ninth Circuit Rule 36-3.